FILED
usc -4 2013»

UNITED STATES DISTRICT COURT
C|erk, U.S. District & Bankruptcy
FCR THE DISTRICT CF C()LUMBIA Courts forma District of Columb|a

JEFFREY COPLIN, )
)

Plaintiff, )

)

v. ) Civil Action No. /?" j 

)

U.S. SENTENCING COMMISSION, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and pro se complaint. The application will be granted but the

complaint will be dismissed.

The instant complaint is substantially similar to that filed in a recent lawsuit, see Coplz`n
v. United States Sentencing Commission, No. 13-1360 (D.D.C. filed Sept. 9, 2013), and it will be

dismissed as duplicative.

An Order is issued separately.

ceta i<,t@t. atty

United States District Judge
DATE; n m . 33, 9~@’3